      Case 4:21-cv-00117-AW-MAF Document 1 Filed 03/08/21 Page 1 of 15




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        TALLAHASSEE DIVISION

MARK KIRKSEY,                                CASE NO.:

      Plaintiff,

v.

DENIS MCDONOUGH, IN HIS OFFICIAL
CAPACITY, AS SECRETARY OF
THE UNITED STATES DEPARTMENT
OF VETERAN’S AFFAIRS,

     Defendant.
____________________________________/

                                  COMPLAINT

      Plaintiff,   MARK      KIRKSEY,       hereby     sues   Defendant,     DENIS

MCDONOUGH, IN HIS OFFICIAL CAPACITY AS SECRETARY OF THE

UNITED STATES DEPARTMENT OF VETERAN’S AFFAIRS, and alleges:

                          NATURE OF THE ACTION

      1.     This is an action brought under the Age Discrimination in Employment

Act, (ADEA), codified at 29 U.S.C. §621 et seq., and under Title VII of the Civil

Rights Act of 1964, codified at 42 U.S.C. §2000e et seq. and under 42 U.S.C.

Jurisdiction of this Court is invoked pursuant to 28 U.S.C. § 1331 (federal question

jurisdiction) and 28 U.S.C. § 1343 (civil rights claim jurisdiction). Attorneys’ fees

and costs are also sought under 28 U.S.C. §2412.
      Case 4:21-cv-00117-AW-MAF Document 1 Filed 03/08/21 Page 2 of 15




      2.      This action involves claims which are, individually, in excess of

Seventy- Five Thousand Dollars ($75,000.00), exclusive of costs and interest.

                                   THE PARTIES

      3.      At all times pertinent hereto, Plaintiff, MARK KIRKSEY, has been a

resident of the State of Florida and was employed by Defendant. Plaintiff is a

member of a protected class due to his age (over 40), race (White), and gender

(male).

      4.      At all times pertinent hereto, Defendant, DENIS MCDONOUGH, in

his official capacity, has been the SECRETARY of the UNITED STATES

DEPARTMENT OF VETERANS’ AFFAIRS (VA). At all times pertinent to this

action, Defendant has been an “employer” as that term is used under the applicable

laws identified above. Defendant was Plaintiff’s employer as it relates to these

claims.

                           CONDITIONS PRECEDENT

      5.      Plaintiff has satisfied all conditions precedent to bringing this action,

if any and he received his Final Agency Determination. This action is timely filed

thereafter.




                                            2
      Case 4:21-cv-00117-AW-MAF Document 1 Filed 03/08/21 Page 3 of 15




                  STATEMENT OF THE ULTIMATE FACTS

      6.     Plaintiff, a fifty-year-old White male, began his employment with

Defendant on or about September 8, 2013, and currently holds the position of

Police Officer.

      7.     During his time with the VA prior to his dealings with Chief of Police

Wayne NeSmith, Plaintiff has had a spotless record with no writeups, warnings, or

reprimands and received consistently outstanding evaluations. Despite his stellar

work performance during his employment with Defendant, Plaintiff has been

subjected to disparate treatment, different terms, privileges, and conditions of

employment, and was held to a different standard because of his age, race, and sex.

      8.     Defendant was aware of Plaintiff’s age, race, and sex because of his

physical appearance, personnel documentation, and conversations around the

office.

      9.     The disparate treatment and retaliation came at the hands of

specifically but not limited to Chief of Police Wayne NeSmith and Operations

Manager Ronald Brown, both of whom are black men who are significantly

younger than Plaintiff.

      10.    Defendant has a pattern and practice of ratifying NeSmith’s

discriminatory behavior by doing nothing to correct it despite knowing that actions

were being taken against white officers. For example, NeSmith has been allowed


                                          3
      Case 4:21-cv-00117-AW-MAF Document 1 Filed 03/08/21 Page 4 of 15




to harass Plaintiff’s coworker, Van Greene, for similar discriminatory reasons

without repercussions.

       11.   Chief of Police NeSmith has targeted Plaintiff because of his age, race,

and sex in the past. Specifically, and without limitation, on May 31, 2019 NeSmith

issued Plaintiff a Proposal to remove him from his position without cause based on

contrived allegations Plaintiff was not performing his job well enough. The

allegations were not true, and the proposed removal did not stick, as a result of the

false allegations. Further, Defendant never punished NeSmith for bringing the false

charges in the first place and allowed him to continue in a supervisory capacity over

Plaintiff.

       12.   Defendant conducted a rushed and haphazard investigation of the

allegations, failed to give Plaintiff enough time to respond to the allegations and

denied his request for an extension of time. As a result of its botched investigation

of NeSmith’s false charges but Plaintiff was demoted from Supervisory Police

Officer to regular Police Officer

       13.   On October 16, 2019, Defendant announced open Supervisory Police

Officer positions in both the Tallahassee and Gainesville locations. Plaintiff saw this

as the chance to clear his name, move on, and get his position back, but NeSmith

made that impossible.




                                          4
      Case 4:21-cv-00117-AW-MAF Document 1 Filed 03/08/21 Page 5 of 15




      14.    NeSmith was also the selecting official for the Gainesville and

Tallahassee positions. Plaintiff applied for Supervisory Police Officer positions at

both locations and was unfairly denied all such positions.

      15.    Instead, on February 12, 2020, Defendant selected Gregory Potter and

Keyona Frost over plaintiff for the Gainesville and Tallahassee locations

respectively. The former was significantly younger than Plaintiff. The latter, a black

female, who is significantly younger than Plaintiff, scored lower than him, had far

less education, experience, and other qualifications, needed to be significantly

trained to catch up to the baseline and was chosen despite this discrepancy, by

NeSmith, allegedly because of the prior conduct NeSmith falsely accused Plaintiff

of and his prior unfair demotion. This reason was pretextual and he thus needed an

excuse as to why he chose the non-white, younger, unqualified female over the older

white male with decades more experience and knowledge in order to hide the fact

that his choice was motivated by Plaintiff’s and Frost’s ages, races, and sex.

      16.    On February 14, 2020, Plaintiff contacted Defendant’s Human

Resources to determine his score and rank for the interviews for both positions he

was not selected for.

      17.    HR refused to tell Plaintiff his scores telephonically, but on February

19, 2020, HR set an appointment for Plaintiff to review his scores and rank for

February 21, 2020.


                                          5
      Case 4:21-cv-00117-AW-MAF Document 1 Filed 03/08/21 Page 6 of 15




       18.    At some point, an HR Representative told Plaintiff that he scored lower

than the other applicants at the Tallahassee locations and that the other applicants

had tied for first. Plaintiff learned that this was a lie.

       19.    Plaintiff also submitted a Freedom of Information Act (FOIA) Request

to Defendant’s Privacy Office to obtain the records. Defendant unlawfully withheld

the documents Plaintiff requested in order to prevent him from having evidence for

his discrimination complaint or at his appeal, and to cover up for its misconduct in

the application process, and the cover -up attempts, and in order to hide their actions

from legitimate public inspection.

       20.    On February 21, 2020, HR Rep Martin Lynch contacted Plaintiff and

claimed he had come in second for both the Gainesville and Tallahassee positions,

however, Defendant was still unable and unwilling to provide any evidence of

Plaintiff’s score in hardcopy. On information and belief, such information may not

have existed at the time and NeSmith or another of Defendant’s agents may have

manufactured such a record after the fact.

       21.    That same day, he received a denial of his FOIA request from

Defendant’s privacy office.

       22.    Believing that he had been unfairly denied his position based on

NeSmith’s discriminatory determinations, on April 7, 2020, Plaintiff filed a




                                             6
      Case 4:21-cv-00117-AW-MAF Document 1 Filed 03/08/21 Page 7 of 15




complaint alleging age, race, and sex discrimination with Defendant’s Office of

Resolution Management.

      23.    It was only after Plaintiff filed his complaint and the Office of

Resolution Management sought evidence that Plaintiff was able to finally see the

documents purportedly used by Nesmith to evaluate him and the other applicants.

After viewing the documents, it became clear why Defendant sought so hard to

withhold them.

      24.    On or around February 11, 2020, Chief NeSmith overrode the panel’s

decision and selected Officer Kayona Frost, a thirty-seven-year-old African

American female, for the Supervisory Police Officer position. Her qualifications are

dwarfed in comparison to Plaintiff’s qualifications as well as the qualifications of

another white male applicant, Van Greene. Greene was the highest ranked applicant

for the position that Frost received and Greene was ranked second.

      25.    On or around February 12, 2020, NeSmith sent an email declaring Frost

as the Supervisory Police Officer.

      26.    NeSmith did not apply the same criteria for both locations despite the

positions being exactly the same. For example, for one position he examined

disciplinary actions, for the other he did not. Further, for Tallahassee selectee, Frost,

who finished in third place, below where Plaintiff allegedly placed, and therefore




                                           7
      Case 4:21-cv-00117-AW-MAF Document 1 Filed 03/08/21 Page 8 of 15




was less qualified than him, was selected over Plaintiff and even had to be assigned

to extra trainings to make up for the disparity in experience.

       27.    NeSmith’s willingness to disregard qualifications and scores, refusal to

apply the same criteria to both positions, and choosing a significantly younger, black

female who was far less qualified than Plaintiff are indicative of his unfair bias

against Plaintiff and other white applicants. That bias, based upon who NeSmith

selected, is motivated by Plaintiff’s age, race, and sex.

       28.    Plaintiff has retained the undersigned to represent his interests in this

cause and is obligated to pay a fee for these services. Defendant should be made to

pay said fee under the laws referenced above.

                                     COUNT I
                               AGE DISCRIMINATION

       29.    Paragraphs 1 through 28 are re-alleged and incorporated herein by

reference.

       30.    This is an action against Defendant for age-based discrimination

brought under 29 U.S.C. §621 et seq.

       31.    Plaintiff has been the victim of discrimination on the basis of Plaintiff’s

age in that Plaintiff was treated differently than similarly situated younger

employees of Defendant and has been subject to hostility and poor treatment on the

basis, at least in part, of his age.



                                            8
      Case 4:21-cv-00117-AW-MAF Document 1 Filed 03/08/21 Page 9 of 15




      32.    Defendant failed to hire, promote or otherwise discriminated against

Plaintiff with respect to Plaintiff’s compensation, terms, conditions, or privileges of

employment because of, at least in part, Plaintiff’s age.

      33.    Alternatively, Defendant deprived attempted to deprive Plaintiff of

employment opportunities and/or took actions which adversely affected Plaintiff’s

status as an employee in that Defendant limited, segregated, or classified Plaintiff or

reduced Plaintiff’s wages.

      34.      Defendant is liable for the differential treatment and hostility towards

Plaintiff because it controlled the actions and inactions of the persons making

decisions affecting Plaintiff or it knew or should have known of these actions and

inactions and failed to take prompt and adequate remedial action or took no action

at all to prevent the abuses to Plaintiff.

      35.    Furthermore, Defendant knowingly condoned and ratified the

differential treatment of Plaintiff as more fully set forth above because it allowed the

differential treatment and participated in same.

      36.    Defendant's known allowance and ratification of these actions and

inactions actions created, perpetuated and facilitated an abusive and offensive work

environment within the meaning of the statutes referenced above.




                                             9
     Case 4:21-cv-00117-AW-MAF Document 1 Filed 03/08/21 Page 10 of 15




      37.    In essence, the actions of agents of Defendant, which were each

condoned and ratified by Defendant, were of an age-based nature and in violation of

the laws set forth herein.

      38.    The discrimination complained of herein affected a term, condition, or

privilege of Plaintiff's continued employment with Defendant including his

demotion and the failure to hire him into the Tallahassee and/or Gainesville

positions.

      39.    Defendant's     conduct    and   omissions     constitutes   intentional

discrimination and unlawful employment practices based upon age.

      40.    As a direct and proximate result of Defendant's conduct described

above, Plaintiff has suffered emotional distress, mental pain and suffering, past and

future pecuniary losses, inconvenience, bodily injury, mental anguish, loss of

enjoyment of life and other non-pecuniary losses, along with lost back and front pay,

interest on pay, bonuses, and other benefits. These damages have occurred in the

past, are permanent and continuing. Plaintiff is entitled to injunctive relief and

liquidated damages where appropriate.

                                   COUNT II
                             RACE DISCRIMINATION

      41.    Paragraphs 1 through 28 are re-alleged and incorporated herein by

reference.



                                         10
      Case 4:21-cv-00117-AW-MAF Document 1 Filed 03/08/21 Page 11 of 15




       42.    This is an action against Defendant for discrimination based upon race

brought under 42 U.S.C. §2000e et seq..

       43.    Plaintiff has been the victim of discrimination on the basis of his race

in that he was treated differently than similarly situated non-white employees of

Defendant and has been subject to hostility and poor treatment on the basis, at least

in part, of his race.

       44.     Defendant is liable for the differential treatment and hostility towards

Plaintiff because it controlled the actions and inactions of the persons making

decisions affecting Plaintiff or it knew or should have known of these actions and

inactions and failed to take prompt and adequate remedial action or took no action

at all to prevent the abuses to Plaintiff.

       45.    Furthermore, Defendant knowingly condoned and ratified the

differential treatment of Plaintiff as more fully set forth above because it allowed the

differential treatment and participated in same.

       46.    Defendant's known allowance and ratification of these actions and

inactions created, perpetuated and facilitated an abusive and offensive work

environment within the meaning of the statutes referenced above.

       47.    In essence, the actions of agents of Defendant, which were each

condoned and ratified by Defendant, were of a race-based nature and in violation of

the laws set forth herein.


                                             11
      Case 4:21-cv-00117-AW-MAF Document 1 Filed 03/08/21 Page 12 of 15




       48.   The discrimination complained of herein affected a term, condition, or

privilege of Plaintiff's continued employment with Defendant.

       49.   The events set forth herein led, at least in part, to adverse actions against

Plaintiff.

       50.   Defendant's     conduct     and    omissions      constitutes    intentional

discrimination and unlawful employment practices based upon race in violation of

42 U.S.C. §2000e et seq..

       51.   As a direct and proximate result of Defendant's conduct described

above, Plaintiff has suffered emotional distress, mental pain and suffering, past and

future pecuniary losses, inconvenience, bodily injury, mental anguish, loss of

enjoyment of life and other non-pecuniary losses, along with lost back and front pay,

interest on pay, bonuses, and other benefits. These damages have occurred in the

past, are permanent and continuing. Plaintiff is entitled to injunctive relief.

                                 COUNT III
                           GENDER DISCRIMINATION

       52.   Paragraphs 1 through 28 are re-alleged and incorporated herein by

reference.

       53.   This is an action against Defendant for discrimination based upon sex

brought under 42 U.S.C. §2000e et seq.

       54.   Plaintiff has been the victim of discrimination on the basis of Plaintiff’s

sex in that Plaintiff was treated differently than similarly situated employees of

                                           12
      Case 4:21-cv-00117-AW-MAF Document 1 Filed 03/08/21 Page 13 of 15




Defendant who are female and has been subject to hostility and poor treatment on

the basis, at least in part, of Plaintiff’s sex.

       55.     Defendant is liable for the differential treatment and hostility towards

Plaintiff because it controlled the actions and inactions of the persons making

decisions affecting Plaintiff or it knew or should have known of these actions and

inactions and failed to take prompt and adequate remedial action or took no action

at all to prevent the abuses to Plaintiff.

       56.    Furthermore, Defendant knowingly condoned and ratified the

differential treatment of Plaintiff as more fully set forth above because it allowed the

differential treatment and participated in same.

       57.    Defendant's known allowance and ratification of these actions and

inactions actions created, perpetuated and facilitated an abusive and offensive work

environment within the meaning of the statutes referenced above.

       58.    In essence, the actions of agents of Defendant, which were each

condoned and ratified by Defendant, were of a sex-based nature and in violation of

the laws set forth herein.

       59.    The discrimination complained of herein affected a term, condition, or

privilege of Plaintiff's continued employment with Defendant.

       60.    The events set forth herein led, at least in part, to adverse actions against

Plaintiff as described above.


                                             13
     Case 4:21-cv-00117-AW-MAF Document 1 Filed 03/08/21 Page 14 of 15




      61.    Defendant's     conduct     and     omissions   constitutes    intentional

discrimination and unlawful employment practices based upon sex in violation of 42

U.S.C. §2000e et seq..

      62.    As a direct and proximate result of Defendant's conduct described

above, Plaintiff has suffered emotional distress, mental pain and suffering, past and

future pecuniary losses, inconvenience, bodily injury, mental anguish, loss of

enjoyment of life and other non-pecuniary losses, along with lost back and front pay,

interest on pay, bonuses, and other benefits. These damages have occurred in the

past, are permanent and continuing. Plaintiff is entitled to injunctive relief.

                              PRAYER FOR RELIEF

      WHEREFORE, Plaintiff demands judgment against Defendant for the

             following:

             (a)    that process issue and this Court take jurisdiction over this case;

             (b)    that this Court grant equitable relief against Defendant under the

                    applicable counts set forth above, mandating Defendant’s

                    obedience to the laws enumerated herein and providing other

                    equitable relief to Plaintiff;

             (c)    enter judgment against Defendant and for Plaintiff awarding all

                    legally-available general and compensatory damages and




                                           14
Case 4:21-cv-00117-AW-MAF Document 1 Filed 03/08/21 Page 15 of 15




             economic loss to Plaintiff from Defendant for Defendant’s

             violations of law enumerated herein;

      (d)    enter judgment against Defendant and for Plaintiff permanently

             enjoining Defendant from future violations of law enumerated

             herein;

      (e)    enter judgment against Defendant and for Plaintiff awarding

             Plaintiff attorney's fees and costs;

      (f)    award Plaintiff interest where appropriate; and

      (g)    grant such other further relief as being just and proper under the

             circumstances, including but not limited to reinstatement.

                 DEMAND FOR TRIAL BY JURY

Plaintiff hereby demands a trial by jury on all issues herein that are so triable.

                                         Respectfully submitted,

                                         /s/ Marie A. Mattox
                                         Marie A. Mattox [FBN 0739685]
                                         MARIE A. MATTOX, P.A.
                                         203 North Gadsden Street
                                         Tallahassee, FL 32301
                                         Telephone: (850) 383-4800
                                         Facsimile: (850) 383-4801

                                         ATTORNEYS FOR PLAINTIFF




                                    15
